DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 1/18/22.
	Claims 21-33 are pending.

Response to Arguments
	With respect to the prior art rejection, the applicant argues that Putz “does not disclose, at least, consulting by the machine learning model, one or more compliance focal on the extracted one or more new terms, wherein the compliance focal is a human with expertise to determine the sensitivity and relevancy of the extracted one or more new terms; receiving, by the machine learning model, feedback about the extracted one or more new terms from the compliance focal, the feedback identifies a person’s name and telephone number, and terms not relevant to the particular subject matter of the corpus of documents; and removing, by the machine learning model, the person’s name and the telephone number, and the terms not relevant to the particular subject matter of the corpus of documents from the created at least one terms list.” Upon further consideration, a new ground of rejection has been applied, explained below. 
With respect to the limitation “consulting, by the machine learning model, one or more compliance focal on the extracted one or more new terms, wherein the compliance focal is a human with expertise to determine the sensitivity and relevancy of the extracted one or more new terms” (recited in claims 1, 27, and 30), the limitation ismet by showing that a user is "consulted." Further, as noted below, a USC 112(b) rejection is also applied since there are not any definite boundaries (in the claim or specification) as to what encompasses an “a human with expertise…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27, and 30 (and corresponding dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a human with expertise to determine the sensitivity and relevancy of the extracted one or more new terms” in claims 21, 27, and 30 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, particularly with respect to an objective or bounded determination of “expertise” versus non-expertise.  

Claim 27 recites the limitation "the extracted one or more new terms.” However, the claim recites neither “one or more new terms” nor extracting with respect to any “extracted one or more new terms.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 8,589,399, Herein “Lee”).
Regarding claim 25, Lee teaches A method for de-identifying at least one machine learning model trained utilizing a set of sensitive data (de-identifying such as by use of a black list to, e.g., remove terms from the data set (col. 9, lines 11-67) trained  based on an identified blacklist terms (fig. 4)), the method comprising: 
receiving, by the machine learning model, a corpus of documents (resources for which data is extracted (col. 8, lines 55-67; col. 9, lines 1-8)); 
creating, by the machine learning model concurrently with receiving the corpus of documents, a terms list from the received corpus of documents (black list generated specific to the document resources (col. 9, lines 9-32)); 
iteratively, by the machine learning model, comparing each word of the created terms list to artifacts saved within the machine learning model (black list comparison with collection of candidate terms (col. 9, lines 1-32)); 
identifying, by the machine learning model, artifacts saved within the machine learning model which do not match words of the created terms list (words not matching such as different versions of the same time, similar semantic variations, synonyms, and other variations such as typographical errors all not literally matching those in the term list may be filtered from the resources/documents (col. 9, lines 33-50)); and 
removing, by the machine learning model, the identified artifacts from the machine learning model (filtering or removing terms (col. 9, lines 9-32)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun (US 20070038437) in view of Weggenmann et al. (US 20190238516, Herein “Weggenmann”).
Regarding claim 21, Brun teaches A method for de-identifying at least one machine learning model trained utilizing a set of sensitive data (performing classification and re-classification with respect to determined public versus private content (abstract, [0008])), the method comprising:
a method for de-identifying at least one machine learning model trained utilizing a set of sensitive data (learning by way of a human reviewer list, list corresponding with sensitive document data, such as private, personal data ([0031] to [0039]));
receiving, by the machine learning model, a corpus of documents associated with a particular subject matter (receive document associated with a particular topic (e.g., medical topic) [0021]);
creating, by the machine learning model concurrently with receiving the corpus of documents, a terms list from the received corpus of documents (list of words not including personal information such as just terms that include public information [0039]), wherein the terms list comprises both words and phrases (e.g., public names [0039]), and excludes people names, social numbers, mailing addresses, email addresses, and personal identifiers (personally identifying information including persons, dates, places, addresses, and other identifiable locations, further including personal identification numbers such as social security numbers, bank account numbers, driver license numbers, etc.  ([0013]; [0040] to [0049]) , included within a classification list of terms and excluding certain private/sensitive content particularly if the content should be made anonymous ([0012] to [0015]; public list of words and phrases not including personal information [0039], the public data list excluding such data as named persons, dates, places, addresses, identifiable locations, social security numbers, driver’s license numbers, etc. [0013] and email addresses, among various types of personal identification data [0049]);
parsing, by the machine learning model, the received corpus of documents; dentifying, by the machine learning model, one or more new terms by utilizing natural language processing techniques, wherein the identified one or more new terms includes a single word or a phrase (parse the document for classifying such as by classifying, classifying new terms which were previously classified as private as public, thus making the personal information personally listed [0017]);
extracting, by the machine learning model, the identified one or more new terms (in addition to incrementally parsing words within the document for classification, a selective re-classification is performed by identifying additional/new terms, such as those for performing re-classification ([0015] and [0016]));
adding, by the machine learning model, the extracted one or more new terms to the created at least one terms list (based on classification or re-classification, add certain terms to a private list and add certain terms fo a public list ([0031] to [0038])).
consulting, by the machine learning model, one or more compliance focal on the extracted one or more new terms (re-classifier ([0016] and [0017]), wherein the compliance focal is a human with expertise to determine the sensitivity and relevancy of the extracted one or more new terms (a human who can perform review, thus having expertise with respect to anonymizing, for instance [0039]);
receiving, by the machine learning model, feedback about the extracted one or more new terms from the compliance focal, the feedback identifies a person’s name and a telephone number, and terms not relevant to the particular subject matter of the corpus of documents (the list is reviewed by a human reviewer, identifying personal information as described above that is not relevant to the document and should be removed as public information [0039]); and 
removing, by the machine learning model, the person’s name and the telephone number, and the terms not relevant to the particular subject matter of the corpus of documents from the created at least one terms list (remove determined words from the public list such that the human reviewed terms are to be classified as private [0039]).

However, Brun fails to specifically teach corpus of documents.
Yet, in a related art, Weggenmann discloses determining a list of textual features for anonymization from a corpus of documents [0025]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the list determination based on a corpus of documents of Weggenmann with the anonymization modeling of Brun to have corpus of documents. The combination would allow for, according to the motivation of Weggenmann, preserving anonymity by de-identifying content so as to protect the anonymity of corresponding documents ([0002] to [0024]) trained from among a corpus of documents such as by creating a list from the corpus, further for anonymizing certain documents [0025]. 

Regarding claim 22, Brun in view of Weggenmann teaches the limitations of claim 21, as above.
Furthermore, Weggenmann teaches The method of claim 21, further comprising: deploying, by the machine learning model, the de-identified at least one machine learning model to one or more different environments (sharing for analysis the de-identified sensitie data [0043]).
 
Regarding claim 23, Brun in view of Weggenmann teaches the limitations of claim 21, as above.
Furthermore, Brun teaches The method of claim 21, wherein the received corpus of documents includes publications, articles, social media posts, manuals, textbooks, reports or any other form of written materials associated with the particular subject matter (e.g., medical topic [0021])]. 

Furthermore, Weggenmann makes abundantly clear this limitation by disclosing a corpus of documents such as a corpus of newsgroups postings [0024] and, in particular, with respect to a particular context of the corpus [0053. 

Regarding claim 24, Brun in view of Weggenmann teaches the limitations of claim 21, as above.
Furthermore, Weggenmann teaches The method of claim 21, wherein receiving the corpus of documents, further comprises: selecting, by the machine learning model, the corpus of documents based on the particular subject matter (document corpus having a similar context [0025]), wherein the selected corpus of documents excludes the set of sensitive data (excluding a word for replacement, such as including synonyms but not the actually extracted word for replacement [0077]).


Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Weggenmann. 
Regarding claim 26, Lee teaches the limitations of claim 25, as above.
However, Lee fails to specifically teach The method of claim 25, further comprising: deploying, by the machine learning model, the de-identified at least one machine learning model to one or more different environments.
Yet, in a related art, Weggenmann discloses sharing anonymized model  [0025].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the shared anonymized model of Weggenmann with the model anonymization of Lee to have deploying, by the machine learning model, the de-identified at least one machine learning model to one or more different environments. The combination would allow for, according to the motivation of Weggenmann, sharing anonymized model of data hus making users less reluctant to share particular content such as within documents, thus offering anonymity via the determined model for performing anonymization [0019]. 

Regarding claim 29, Lee teaches the limitations of claim 25, as above.
However, Lee fails to specifically teach The method of claim 25, wherein receiving the corpus of documents, further comprises: selecting, by the machine learning model, the corpus of documents based on a particular subject matter, wherein the selected corpus of documents excludes the set of sensitive data.
Yet, in a related art, Weggenmann discloses document corpus having a similar context [0025] wherein excluding a word for replacement, such as including synonyms but not the actually extracted word for replacement [0077]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the list determination based on a corpus of documents of Weggenmann with the anonymization modeling of Brun to have corp selecting, by the machine learning model, the corpus of documents based on a particular subject matter, wherein the selected corpus of documents excludes the set of sensitive data. The combination would allow for, according to the motivation of Weggenmann, preserving anonymity by de-identifying content so as to protect the anonymity of corresponding documents ([0002] to [0024]) trained from among a corpus of documents such as by creating a list from the corpus, further for anonymizing certain documents [0025]. 


Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Brun.
Regarding claim 27, Lee teaches the limitations of claim 25, as above.
However, Lee fails to specifically teach The method of claim 25, wherein creating the at least one terms list, further comprises: consulting, by the machine learning model, one or more compliance focal on the extracted one or more new terms, wherein the compliance focal is a human with expertise to determine the sensitivity and relevancy of the extracted one or more new terms; receiving, by the machine learning model, feedback about the extracted one or more new terms from the compliance focal, the feedback identifies a person’s name and a telephone number, and terms not relevant to a particular subject matter of the corpus of documents.
Yet, in a related art, Brun discloses public list of words and phrases not including personal information [0039], the public data list excluding such data as named persons, dates, places, addresses, identifiable locations, social security numbers, driver’s license numbers, etc. [0013] and email addresses, among various types of personal identification data [0049] based on a human review such that the reviewer determines certain of the information not to be relevant to the publicly identified data excluded from the private/sensitive list, and vice-versa [0039]]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the human-based review of Brun with the iterative performance of parsing for anonymization of Lee to have wherein creating the at least one terms list, further comprises: consulting, by the machine learning model, one or more compliance focal on the extracted one or more new terms, wherein the compliance focal is a human with expertise to determine the sensitivity and relevancy of the extracted one or more new terms; receiving, by the machine learning model, feedback about the extracted one or more new terms from the compliance focal, the feedback identifies a person’s name and a telephone number, and terms not relevant to a particular subject matter of the corpus of documents. The combination would allow for, according to the motivation of Brun, creating anonymization lists such as for excluding certain content (e.g., private information) from documents, thereby de-identifying certain content while retaining information for other, public content acceptable for reveal ([0002] and [0003]), further allowing for automating the performance of anonymization which has typically been a manual procedure due to the context-sensitive nature of the process [0005].  Further, a human reviewer is beneficial for verifying the automated process [0039]. 

Regarding claim 28, Lee teaches the limitations of claim 25, as above.
However, Lee fails to specifically teach The method of claim 25, wherein the received corpus of documents includes publications, articles, social media posts, manuals, textbooks, reports or any other form of written materials associated with a particular subject matter.
Yet, in a related art, Brun discloses creating a list within a particular text such as identifying particular words of a particular context that are to be removed as displayed information [0015].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the anonymization of particular content based on a context of document of Brun with the iterative parsing of Lee to have wherein the received corpus of documents includes publications, articles, social media posts, manuals, textbooks, reports or any other form of written materials associated with a particular subject matter. The combination would allow for, according to the motivation of Brun, performing anonymization with respect to a particular context, such as identification of a professional doctor term within a particular medical record context [0015]. 


Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun in view of Weggenmann in view of Lee. 
Regarding claim 30, the claim recites similar limitations as independent claim 21 in combination with independent claim 25. It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the de-identifying such as by use of a black list to, e.g., remove terms from the data set (col. 9, lines 11-67) and resources for which data is extracted (col. 8, lines 55-67; col. 9, lines 1-8), for instance, of Lee with the anonymization model based on list of Brun to have iteratively, by the machine learning model, comparing each word of the created terms list to artifacts saved within the machine learning model; identifying, by the machine learning model, artifacts saved within the machine learning model which do not match words of the created terms list; and removing, by the machine learning model, the identified artifacts from the machine learning model.. The combination would allow for, according to the motivation of Lee, more efficiently and effectively performing data processing and extraction of patterns of data, particularly with respect to document corpus (col. 1, lines 11-27; col. 5, lines 6-41). 

Regarding claim 31, the claim recites similar limitations as claim 22 – see above.

Regarding claim 32, the claim recites similar limitations as claim 23 – see above.

Regarding claim 33, the claim recites similar limitations as claim 24 – see above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144